Name: Commission Regulation (EEC) No 937/87 of 31 March 1987 fixing the production refund for white sugar used in the chemical industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 87 Official Journal of the European Communities No L 89/49 COMMISSION REGULATION (EEC) No 937/87 of 31 March 1987 fixing the production refund for white sugar used in the chemical industry whereas Commission Regulation (EEC) No 1729/78 of 24 July 1978 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry (4), as last amended by Regulation (EEC) No 2079/86 ( ®), specifies the method to be used for establishing the production refund ; whereas Article 1 of Regulation (EEC) No 1729/78 provides that the pro ­ duction refund for white sugar shall be fixed at three ­ monthly intervals for the periods beginning 1 July, 1 October, 1 January and 1 April ; whereas the application of the abovementioned method entails fixing the pro ­ duction refund as stated in Article 1 for the period referred to therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regu ­ lation (EEC) No 229/87 (2), and in particular Article 9 (6) thereof, Whereas under Article 9 (3) of Regulation (EEC) No 1785/81 it may be decided to grant production refunds on the products listed in Article 1 (1 ) (a) and (f) and on the syrups listed in Article 1 ( 1 ) (d) thereof which are in one of the situations referred to in Article 9 (2) of the Treaty and which are used in the manufacture of certain products of the chemical industry ; Whereas Council Regulation (EEC) No 1010/86 of 25 March 1986 laying down general rules for the production refund on certain sugar products used in the chemical industry (3) establishes the framework within which the production refunds may be determined and lists the chemical products of which the manufacture makes it possible to grant a production refund for the basic products used in their manufacture ; whereas Articles 5, 6 and 7 of Regulation (EEC) No 1010/86 provide that the production refund granted for raw sugar, sucrose syrups and unprocessed isoglucose shall be derived from the refund fixed for white sugar according to a method of calculation peculiar to each of these basic products ; HAS ADOPTED THIS REGULATION : Article 1 The production refund per 100 kilograms of white sugar referred to in Article 4 of Regulation (EEC) No 1010/86 is hereby fixed at 29,268 ECU for three months from 1 April to 30 June 1987. Article 2 This Regulation shall enter into force on 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p . 4. O OJ No L 25, 28 . 1 . 1987, p. 1 . O OJ No L 94, 9 . 4. 1986, p . 9 . (4) OJ No L 201 , 25. 7 . 1978, p. 26. ft OJ No L 179, 3 . 7. 1986, p. 20 .